Title: From James Madison to Willink, Van Staphorst, and Hubbard, 23 June 1801 (Abstract)
From: Madison, James
To: Willink, Van Staphorst, and Hubbard


23 June 1801, Department of State. Owing to the interruption of all commerce between Spain and Portugal, David Humphreys has been unable to draw funds on deposit at Lisbon. Has directed Humphreys to draw on them for balance due him and for three months’ extra salary, to allow for his return. Will make an additional remittance to cover.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.


